Case: 14-50839      Document: 00513070374         Page: 1    Date Filed: 06/08/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                       Fifth Circuit

                                                                                   FILED
                                                                                 June 8, 2015
                                    No. 14-50839
                                  Summary Calendar                              Lyle W. Cayce
                                                                                     Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BARTHOLOMEW LAMAR MAYS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:14-CR-12-2


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Bartholomew Lamar Mays has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Mays has filed a response. We have reviewed counsel’s brief and
the relevant portions of the record reflected therein, as well as Mays’s response.
We concur with counsel’s assessment that the appeal presents no nonfrivolous


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50839    Document: 00513070374    Page: 2   Date Filed: 06/08/2015


                                No. 14-50839

issue for appellate review. Accordingly, counsel’s motion for leave to withdraw
is GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2